ORDER
CUMMINGS, District Judge.
Upon consideration of the United States of America’s Motion to Vacate Order and to Remand, the Court finds:
1.The United States of America filed a Notice of Appeal January 4, 1993 with the United States Bankruptcy Court indicating its intention to appeal the Bankruptcy Court’s “Order on Debtors’ Motion to Avoid Liens” and the “Memorandum of Opinion on Lien Avoidance, both of which are dated December 21, 1992 and were entered on December 24, 1992. The Memorandum of Opinion has been reported at 148 B.R. 468.
2. This appeal was docketed on March 11, 1993.
3. This appeal is now moot because of the settlement between the parties.
4. The debtors do not oppose the Motion.
The United States of America’s Motion is well-founded and should be granted. It is therefore
ORDERED that the Bankruptcy Court’s “Order on Debtors’ Motion to Avoid Liens” and its supporting “Memorandum of Opinion on Lien Avoidance” are hereby vacated; and it is further
ORDERED that this proceeding is remanded to the Bankruptcy Court with instructions to dismiss the Debtors’ Motion to Avoid Non-Possessory, Non-Purchase Money Security Interest Pursuant to the Texas Property Code and 11 U.S.C. § 522(f)(2).